Thiele, J.
(dissenting): In my opinion a proper disposition is not made of this appeal.
Thomas Richmond died, leaving a will which was admitted to probate, an executor was appointed and administration had of his estate. Under his will he gave legacies to named persons, stated in item 3 that he had made annual gifts to named charities and that these gifts should be continued during the administration of his estate and thereafter by his trustees, and made certain provisions for his wife and other dispositions not necessary to notice. He named Kansas Trust Company as executor and provided that immediately upon the closing of his estate his executor should turn over to the same company as trustee all the rest, residue and remainder of his estate, for uses which we need not notice. He did provide that in the matter of investment of funds coming into the hands of his trustee, Mayme Armstrong and Arthur J. Stanley should have equal ^authority with the trustee in the selection of securities, and that the three should have at least annual meetings for the purpose of accounting and approving investments and for the payment of the gifts in item 3 of his will.
There is no dispute that if Mayme Armstrong was entitled to any amount for services rendered by her to the executor, there was no *559claim made by her in the administration of the estate and the estate was settled without paying to her any sum as an expense of administration. The order made on final settlement of the estate is not included in the abstract, but I think it must be assumed that it showed complete compliance with pertinent provisions of the probate code and that all claims, taxes and expenses of administration were paid and that “all of the rest, residue and remainder of my (his) estate” was ordered delivered and assigned to the trustee of the trust created by the will, as provided by the will.
Later, an annual report was made to the probate court by the trustee as to the trust estate and upon hearing thereon, in fixing costs of administration, an amount for a limited period was allowed Mayme Armstrong for her services. Not being satisfied she appealed to the district court, where her testimony showed she sought recovery for all services rendered by her whether to the executor or to the trustee. As she testified that her services were worth at least $5,000 and that she had named that amount to the trustee, and as that is the amount the district court allowed her, it is not open to debate that she is going to recover from the trustee for services rendered to the executor.
It is- a coincidence here that the same company was named as executor and thereafter as trustee — that need not have been the case.
In my opinion, when a final settlement is made of an estate, all claims, including costs of administration must be settled and paid, and the shares of those entitled to the residue must be fixed and determined. When that is done the order of final settlement, if not appealed from, becomes a finality, and no one, whether a creditor or one merely entitled to payment for an expense of administration, can thereafter assert a claim against the assets of the estate whether they have passed to a trustee, as is the case here, or to a residuary legatee or devisee, as well might be the case. Mayme Armstrong, by the court’s decision, is permitted to ignore assertion of her claim against the estate on final settlement thereof and later assert it against assets which are no longer a part of the estate but are the corpus of a trust which came into being only when the estate had been fully settled.
I would reverse.
Wertz, J., concurs in the dissent.